department of the treasury internal_revenue_service washington d c - jan t ep aatl commissioner tax_exempt_and_government_entities_division uil no legend taxpayer a traditional_ira b roth_ira c financial_institution d amount amount amount dear this is in response to a letter dated date as supplemented by correspondence dated date date date and date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations the regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a owned a traditional_ira traditional_ira b which was maintained by financial_institution d taxpayer a represents that in january of he instructed financial_institution d to deposit amount into a new traditional_ira account as an after-tax contribution however financial_institution d mistakenly deposited amount into traditional_ira b after the contribution taxpayer a’s traditional_ira b held pre- ah fs j tax contributions and earnings equal to amount and amount with a total balance equal to amount believing that amount had been deposited into a separate ira taxpayer a requested that amount be rolled over into a new roth_ira account roth_ira account c financial_institution d however misunderstood taxpayer a’s instructions and converted traditional_ira b into roth_ira c by transferring amount the entire balance in traditional_ira b to roth_ira c in date taxpayer a received a form 1099-r from financial_institution d which reported the total_distribution from traditional_ira b equal to amount the distribution code on the form 1099-r identified in box was indicating that an exception for an early distribution applied based on the form taxpayer a believed that the rollovers had been properly made and he and his tax preparer indicated on taxpayer a’s was not taxable taxpayer a first learned that amount had been rolled over into roth_ira c when he received a notice_of_deficiency from the service federal_income_tax return that the distribution of amount based on the above facts and representations you request an extension of time in which to recharacterize amount back into traditional_ira b by a trustee-to-trustee transfer of amount plus earnings thereon to traditional_ira b pursuant to sec_301_9100-3 of the regulations with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 q a-1 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira contribution is treated as having been made to the transferee ira and not the transferor ira this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions in a recharacterization the ira sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301_9100-1 before the failure to make a timely election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv reasonably relied upon the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section the information and documentation submitted in this case are consistent with taxpayer a’s assertion that he did not intend to convert traditional_ira b into a roth_ira and that given the form 1099-r he received from financial_institution d he was unaware that amount had been rolled over into roth_ira c taxpayer a also relied on his professional tax preparer to prepare his return for the did not advise him that amount was a taxable_distribution and he failed to inform taxpayer a of the election that could have been made under sec_408a of the code and sec_1_408a-5 of the i t regulations thus taxpayer a was unaware of the necessity of making the election taxpayer a’s failure to recharacterize amount roth_ira c on or before the date prescribed by law including extensions for filing taxpayer a’s __- return was caused by taxpayer a’s reasonable reliance on a qualified_tax professional who failed to advise taxpayer a to make the election under the set of circumstances in this case taxpayer a satisfies the requirements of sec_301_9100-3 and v of the regulations his tax professional year in accordingly we rule that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize amount plus earnings from roth_ira c back to traditional_ira b this letter assumes that the above iras qualify under code sec_408 and sec_408a at all relevant times this letter is directed only to the taxpayers who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concerns regarding this ruling please contact at sincerely yours nb carlton a watkins manager employee_plans technical group enclosures deleted copy of letter notice cc
